Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on August 09, 2022 in response to the Office Action of June 09, 2022 is acknowledged and has been entered. Claims 1, 6-7, 11, and 16-17 have been amended. Claims 5 and 15 have been canceled. Claims 21-22 are new. Claims 1-4, 6-14, and 16-22 are pending and under examination in this Office Action.
REASONS FOR ALLOWANCE
Claims 1-4, 6-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
	With respect to independent claims 1 and 11, while the prior art of record teaches a device and a method to configure the resources, the domain object handlers that control resources, the domain objects for the resources in a domain object database, the interfaces that specifies commands associated with the resources, and the fallback commands associated with the interfaces that are executed by the domain object handlers when determined that the domain object handlers are no longer in communication with their serviced clients through their interfaces (discussed in the Office Action of 06/09/2022, pp. 4-10 and 12-18), it fails to teach or suggest the feature of carrying out a semantic interpretation of a first fallback command to generate a second fall back command and a second domain object handler being configured to execute the second fallback command when determined that the second domain object handler is no longer in communication with the first domain object handler through a second interface (as discussed in the allowable subject matter from the Office Action mailed on 06/09/2022, p. 24, with regard to claims 5 and 15).
	With respect to independent claims 21 and 22, while the prior art of record teaches a device and a method to configure the resources, the domain object handlers that control resources, the domain objects for the resources in a domain object database, the interfaces that specifies commands associated with the resources, and the fallback commands associated with the interfaces that are executed by the domain object handlers when determined that the domain object handlers are no longer in communication with their serviced clients through their interfaces (rejected for similar reasoning to independent claims 1 and 11 as discussed in the Office Action of 06/09/2022, pp. 4-10 and 12-18), it fails to teach or suggest the feature of identifying a second domain object handler associated with a second resource that controls another resource, identifying a second domain object for the second resource in a domain object database, and identifying a second interface for the second resource to receive one or more second commands from a first domain object handler (as discussed in the allowable subject matter from the Office Action mailed on 06/09/2022, p. 25, with regard to claim 17).
	A further search yielded no more close prior arts to teach the applicant’s invention, whether considered alone or in combination.
	Dependent claims 2-4, 6-10, 12-14, and 16-20 are allowed at least by virtue of their respective dependency upon an allowable claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448